OPINION OF THE COURT
Per Curiam.
Joseph E Connors has submitted an affidavit dated February 16, 2006, wherein he tenders his resignation as an attorney and counselor-at-law (see 22 NYCRR 691.9). Mr. Connors was admitted to the bar at a term of the Appellate Division of the Supreme Court in the First Judicial Department on August 27, 1990, under the name Joseph Peter Connors.
Mr. Connors avers that his resignation is submitted freely and voluntarily and with a full awareness of its implications, and that he is not being subjected to any coercion or duress. Mr. Connors acknowledges the existence of the pending order to show cause seeking his interim suspension and authorizing a disciplinary proceeding against him based upon a petition of charges filed by the Grievance Committee. The charges included conversion, false representations to clients and the Grievance Committee, failure to properly maintain funds received incident to the practice of law, and failure to cooperate.
Mr. Connors admits that he would be unable to successfully defend himself on the merits against the charges and the factual allegations filed against him in the proposed petition. He is aware that the Appellate Division could require, in the course of an order permitting him to resign, that he make monetary restitution to any persons whose money or property was misappropriated or misapplied or that he reimburse the Lawyers’ Fund for Client Protection, pursuant to Judiciary Law § 90 (6-a).
Mr. Connors is further aware that any order issued pursuant to Judiciary Law § 90 (6-a) could be entered as a civil judgment against him and he specifically waives the opportunity afforded by Judiciary Law § 90 (6-a) (f) to be heard in opposition thereto.
The Grievance Committee joins in Mr. Connors’ request that his resignation be accepted in the interest of preserving time and Court resources.
Inasmuch as the proffered resignation complies with all pertinent Court rules, it is accepted and, effective immediately, Mr. Connors is disbarred, and his name is stricken from the roll *202of attorneys and counselors-at-law. The Grievance Committee’s pending motion to suspend Mr. Connors and authorize a disciplinary proceeding against him is denied as academic in view of his resignation.
Prudenti, P.J., Florio, H. Miller, Schmidt and Goldstein, JJ., concur.
Ordered that the resignation of Joseph P Connors, admitted as Joseph Peter Connors, is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Joseph E Connors, admitted as Joseph Peter Connors, is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Joseph E Connors, admitted as Joseph Peter Connors, shall promptly comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Joseph E Connors, admitted as Joseph Peter Connors, is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
Ordered that the motion by the Grievance Committee for the Ninth Judicial District, inter alia, to suspend Joseph E Connors, admitted as Joseph Peter Connors, from the practice of law pursuant to 22 NYCRR 691.4 (1) (1) (i), (ii) and (iii) is denied as academic in view of his resignation; and it is further,
Ordered that if Joseph E Connors, admitted as Joseph Peter Connors, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and he shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10 (f).